               LEE LITIGATION GROUP, PLLC
                                  148 W. 24th Street, 8th floor
                                       New York, NY 10011
                                         Tel: 212-465-1180
                                         Fax: 212-465-1181
                                   info@leelitigation.com



DIRECT:                   212-465-1188
                          cklee@leelitigation.com
                                                                            June 21, 2019
VIA ECF
The Honorable David E. Jones, U.S.M.J.
United States District Court
Eastern District of Wisconsin
517 E. Wisconsin Ave.
Milwaukee, WI 53202

                  Re:             WEST v. THE MUSE GALLERY GUESTHOUSE, LLC
                                  Case No. 2:19-cv-626-DEJ

Dear Judge Jones:

         We are counsel to Plaintiff in the above-referenced matter. We write to inform the Court
that the parties have reached a settlement in principle and intend to file a Notice of Dismissal in
thirty (30) days.

       In view of the resolution, we respectfully request the Court adjourn all pending dates and
deadlines, sine die.

          We thank Your Honor for considering this matter.


Respectfully submitted,
/s/ C.K. Lee
C.K. Lee, Esq.


cc: all parties via ECF




            Case 2:19-cv-00626-DEJ Filed 06/21/19 Page 1 of 1 Document 6
